DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-14 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 recites applying electrodes “to or under a skin of a patient”. These limitations are considered to be directed to and/or encompassing a human organism.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention. It is unclear what is considered to be “a probably location of a target nerve” or how the location is determined or where the electrode(s) are placed. 
The term "in a probable location" in claim 15 is a relative term which renders the claim indefinite. The term "probable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 7-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cory et al. (US Patent Publication 20060085049 A1).
As to claims 1 and 15, Cory et al. discloses a plurality of active electrodes (waveform electrodes, depicted as 1 in Figures 6 and 8, for example; e.g., paragraph 48) electrically isolated from each other and arranged in at least one electrodes array (electrode array assembly, depicted as 18 in Figures 6 and 8, for example; e.g., paragraphs 148), wherein each active electrode comprises an electrically conductive element applicable to or under a skin of a patient (e.g., paragraphs 46, 133, 136 and 143); at least one reference electrode applicable to or under the skin of the patient (electrode(s), depicted as 7  in Figures 6 and 8, for example; e.g., paragraph 51 and 149); a pulse generator (waveform generator, depicted as 21 in Figures 6-7; e.g., paragraphs 150-151) electrically connected to each active electrode of the plurality of active electrodes and configured to selectively transmit electric pulses to each of the plurality of active electrodes (e.g., paragraphs 136 and 150-151); a control unit (controller, depicted as 16 in Figures 6-8; e.g., paragraphs 136-137 and 139) coupled to the electrical pulse generator and adapted to measure a resistance and/or a current-voltage characteristic between each active electrode of the plurality of active electrodes and the at least one reference electrode (e.g., paragraphs 47), wherein based on the measured resistance and/or current-voltage characteristic the control unit is adapted to both control a shape of the electrical pulses and select which an active electrode or active electrodes of the plurality of active electrodes are to receive the electrical pulses generated by the pulse generator (e.g., paragraphs 47, 150 and 152-153; also see Figures 10-13, for example).
As to claim 2, Cory et al. discloses the control unit is configured to repeatably measure the resistance and/or the current-voltage characteristic between each active electrode of the plurality of active electrodes and the at least one reference electrode (e.g., see Figures 12-13).
As to claim 3, Cory et al. discloses that based on the repeatable measurement the control unit is further configured to update the selection of which of an active electrode or active electrodes of the plurality of active electrodes are to receive the electrical pulses generated by the pulse generator (e.g., see Figures 10-13). 
As to claim 4, Cory et al. discloses at least one detector configured to detect a response of the patient to at least one pulse generated by the pulse generator, wherein the detector is further adapted to provide feedback on the detected response to the control unit (e.g., paragraphs 164-168). 
As to claim 7, Cory et al. discloses the control unit is further adapted to individually select each of the active electrodes of the plurality of electrodes for a reception of at least one pulse generated by the pulse generator and the control unit is further adapted to receive a patient's response detected by the detector to the at least one pulse generated by the pulse generator for each of the individually selected active electrodes of the plurality of electrodes (e.g., paragraph 133; also see Figures 10-13). 
As to claim 8, Cory et al. discloses the control unit is adapted to both control a shape of the electrical pulses and select which active electrodes of the plurality of active electrodes are to receive the electrical pulses generated by the pulse generator based on the measured resistance and/or current-voltage characteristic and the detected response by the at least one detector (e.g., paragraphs 136, 144, 146-147 and 163; also see Figures 10-13). 
As to claim 9, Cory et al. discloses the control unit is further configured to determine current density of electrical pulses flowing through each of selected active electrodes and based on the result selectively employ active electrodes neighboring to the each of the selected 
As to claim 10, Cory et al. discloses the control unit is configured to control a slope of rising edge of the electric pulses and/or a magnitude of the electric pulses (e.g., paragraphs 146-147 and 150). 
As to claim 11, Cory et al. discloses the control unit is further configured to control a pulse period and/or a pulse width of the electric pulses (e.g., paragraphs 146-147 and 150). 
As to claims 12-14, Cory et al. discloses a probe having a contact surface which bears the electrode array, the contact surface comprising a bump which has at least part of the active electrodes of the electrode array (e.g., paragraphs 196 and 280; also see Figures 34A-34C, for example). 
As to claim 16, Cory et al. discloses the apparatus for a medical treatment is a neuromodulation apparatus (e.g., paragraph 215; also see claim 113 on page 45). 
As to claim 17, Cory et al. discloses the target nerve is at least one of sciatic, pudendal, peroneal, cavernous, sacral plexus, vagus or a tibial nerve (e.g., paragraph 215). 
As to claim 18, Cory et al. discloses repeatably measuring the resistance and/or the current-voltage characteristic between each of active electrodes arranged within each of the at least one electrodes array and each of the at least one reference electrode and updating the measured values with the new measurements for each of the at least one electrode array (e.g., see Figures 12-13). 
As to claim 19, Cory et al. discloses detecting a response of the patient's body to the at least one pulse generated by the pulse generator and providing feedback on the detected response to the control unit (e.g., paragraphs 164-168). 
As to claim 20, Cory et al. discloses applying at least one pulse generated by the pulse generator to each individual active electrodes of the plurality of electrodes and receiving a patient's response detected by the detector for each active electrode of the plurality of electrodes (e.g., paragraph 133; also see Figures 10-13).
As to claim 21, Cory et al. discloses selecting the active electrodes for receiving an electrical pulse generated by a pulse generator is also based on the patient's response detected by the detector for each individual active electrode of the plurality of electrodes (e.g., paragraphs 53, 62 and 162; also see Figures 10-13, for example). 
As to claim 22, Cory et al. discloses determining current density of electrical pulses flowing through each of selected active electrodes and based on the result selectively employing active electrodes neighboring to the each of the selected active electrodes within the same electrodes array to also receive electrical pulses generated by the pulse generator (e.g., paragraphs 53, 62 and 162).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cory et al. (US Patent Publication 20060085049 A1).
Cory et al. discloses the invention substantially as claimed with a camera motion detector (e.g., paragraphs 207-208, 211 and 377) but does not explicitly disclose the motion detector determines “movement of the patient” or “movement of the patient body is in response to the at least one pulse of the pulse generator”. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the motion detector camera of Cory et al. to also record patient movement in response to stimulation since collecting patient feedback to therapy is extremely well known in the medical device art. Furthermore, such a modification would provide the predictable results of modifying the treatment to meet specific patient therapeutic needs and requirements. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M ALTER whose telephone number is (571)272-4939. The examiner can normally be reached M-F 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA M ALTER/Primary Examiner, Art Unit 3792